DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/1/22 and 3/16/22 has been entered.
  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 7, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wenzel (US-2013/0077338).

and ornamental stitching (14’) provided along an exterior length of the structurally reinforced seam (see Figure 2) and incrementally traversing the structurally reinforced seam to interconnect the first trim panel and the second trim panel along the structurally reinforced seam and to provide an ornamental stitching appearance to the structurally reinforced seam (see Wenzel, figure 2 and paragraphs [0038]-[0044]).
Regarding the present amendment, Wenzel teaches that the piping is sewn into the seam at an internal side thereof, with stitching 14 (see Wenzel figure 2). Wenzel teaches alternative embodiments for the piping, including a sewable portion 45 (see figure 17a, paragraph 0053) that can be sewn more specifically in the manner shown in applicant’s figure 14.
As to claim 6, Wenzel teaches that the piping 10 can change colors (see paragraph 0044).
As to claims 9 and 10, the sitching extends through first and second trim panels so that a trim panel portion encloses the longitudinal body and the piping provides an additional thickness (see figures 1-3).
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-10, 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lemarchand (US-2015/0375654) in view of Wenzel (US-2013/0077338).
As to claims 1 and 7, Lemarchand teaches a trim assembly comprising:
a first trim panel 32 (see figures 4A-4C);
a second trim panel 34 (see figures 4A-4C);
a structurally reinforced seam comprising piping 2a along an intersection of the first trim panel and the second trim panel (see figures 4A-4C, paragraphs 0044); and
ornamental stitching 3 provided along a length of the structurally reinforced
seam and incrementally traversing the structurally reinforced seam to interconnect the first trim panel and the second trim panel along the structurally reinforced seam and to provide an ornamental stitching appearance to the structurally reinforced seam. (see figures 3 and 4A-4C, paragraphs 0044-0050).
	LeMarchand lacks ornamental stitching provided along an exterior length of the seam, although the stitching 3 is likely somewhat externally visible during ordinary use.  Wenzel teaches a structurally reinforced seam with piping 10 between two trim panels and includes ornamental stitching 14’ along an exterior length of the seam (see Wenzel figures 1-4, 6, 7, paragraphs 0038-0044).  It would have been obvious to one of ordinary 
Regarding the present amendment, Lemarchand teaches piping sewn into the structurally reinforced seam at an internal side of the trim assembly. (see Lemarchand figure 4a-4c).
	As to claim 3, and 8, the piping 2a comprising a longitudinal body 22 and a flange 23 and a core 5 (see figures 4A-4C, paragraphs 0044-0050).
	As to claim 4, 10, the stitching 3 extends through the first trim panel, the second trim panel and the flange, so that the piping provides an additional thickness to the seam (see figure 4B).
	As to claim 5, the longitudinal body is exposed externally (see figures 4A-4C).
As to claim 6, Lemarchand and Wenzel does not teach stitching with a different color from the piping.  Wenzel teaches that the thread 14, 14’ may be pigmented (see Wenzel paragraph 0038).  It would have been obvious to one of ordinary skill in the art modify Lemarchand to use thread with different colors as taught by Wenzel in order to enhance the ornamental appearance thereof.  The colors of the thread and piping is merely ornamental in nature and it has been held that matters related to mere ornamentation cannot be relied upon for patentability. In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).
As to claim 9, Lemarchand teaches the stitching 3 extends through the first trim panel and the second trim panel.  Lemarchand further teaches a trim panel portion 27 
	As to claim 15, Lemarchand also includes internal stitching 29 (see figures 4A-4C and 5, paragraph 0045).
	As to claim 16, Lemarchand teaches a seat frame (see paragraph 0030).
	As to claim 17, the claim combines the limitations of claims 1-3 and 15 and is rejected for the same reasons given above therefor.
	As to claim 18, the claim combines the limitations of claims 1, 2, 7, 9, and 15 and is rejected for the same reasons given above therefor.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lemarchand (US-2015/0375654) in view of Wenzel (US-2013/0077338) and further in view of Nattrass (US-4307764).
	As to claims 11 and 12, Lemarchand lacks a pair of threads that alternatingly cross the seam and each other.  Nattrass teaches a fabric transport bag with a reinforced seam comprising a pair of external threads, arranged diagonally, that alternatingly cross the structurally reinforced seam and each other.  (see Nattrass, figure 2, column 2 line 62 to column 3 line 20).  It would have been obvious to one of ordinary skill in the art to include a double zig zag stitch as taught by Nattrass to further reinforce the seam of LeMarchand, and because this type of stitch is conventionally known in the art and would have yielded predictable results.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lemarchand (US-2015/0375654) in view of Wenzel (US-2013/0077338) and further in view of Christensen (US-2079569).
	As to claim 13 and 14, Lemarchand and Wenzel lack specific teaching of one thread that incrementally extends along the length and traverses the seam perpendicular to the lengthwise direction. Christensen teaches a reinforced seam that comprising one thread 12 that incrementally extends along the length and traverses the seam perpendicular to the lengthwise direction. (see Christensen figures 1-4, column 2 lines 11-26).  It would have been obvious to one of ordinary skill in the art to form the stitching of a seam taught by Lemarchand in view of Wenzel, with incremental stitching as taught by Christensen, in order to provide increased strength against lateral forces (see Christensen column 1 lines 8-24).
	
Response to Arguments
Applicant's arguments filed 3/1/2022 have been fully considered but they are not persuasive. 
The applicant argues that regarding the combination of Lemarchand and Wenzel, that “Since the join seam (14') of Wenzel is exposed on the external side of the trim assembly, then the piping (10) of Wenzel is not "sewn into the structurally reinforced seam at an internal side of the trim assembly" as claimed. If the piping (10) of Wenzel were sewn into the structurally reinforced seam at an internal side of the trim as claimed, then the join seam (14') would not be exposed, and therefore would not be ornamental.”  This is not persuasive because Wenzel is not relied on in the rejection to In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Regarding claims 15, 17 and 18, the applicant argues that LeMarchand does not teach that inner stitching 29 “interconnected” with ornamental stitching.  This is not persuasive because, within a broadest reasonable interpretation of the claim limitation, the stitching of Lemarchand are “provided on an internal side of the trim assembly to interconnect with and provide support to the ornamental stitching.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Schellas (US-5359950) shows ornamental stitching that overlaps.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E VERAA whose telephone number is (571)272-2329. The examiner can normally be reached M-F, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CeV/Examiner, Art Unit 3636                                                                                                                                                                                                        

/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636